EXHIBIT 99.1 TriCord Hurricane Holding, Inc. Completes Corporate Name Change to Aria International Holdings, Inc. Stock to trade under new ticker symbol “ARAH” TULSA, Okla. TriCord Hurricane Holdings, Inc. (OTCBB: TRIH), announced today that it has completed a corporate name change to Aria International Holdings, Inc.As a result of the name change, as of April 1, 2009 the Company’s common stock will trade on the Over-The-Counter Bulletin Board under the symbol “ARAH”.In a previous release dated March 9, 2009, TriCord announced that it had successfully completed a merger through an exchange of Common Stock with Aria International Incorporated, a wholly-owned subsidiary of Aria International Holdings, Inc. About Aria International Incorporated Aria International Incorporated is a wholly-owned subsidiary of Aria International Holdings, Inc. (“Aria International”). Aria International is focused on providing specialized surveillance and communications solutions to a global customer base.
